Citation Nr: 1036390	
Decision Date: 09/27/10    Archive Date: 09/30/10

DOCKET NO.  08-39 797	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for tuberculosis.

2.  Entitlement to service connection for varicose veins.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

J. Schroader, Associate Counsel





INTRODUCTION

The Veteran served on active duty from November 1986 to June 
1987, and from December 2003 to April 2006.

These matters come before the Board of Veterans' Appeals (Board) 
on appeal from a July 2007 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) located in Detroit, 
Michigan that denied the Veteran's claims of entitlement to 
service connection for tuberculosis and varicose veins.

The issue of entitlement to service connection for varicose veins 
is addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDING OF FACT

Service medical records document a positive in-service tuberculin 
PPD (purified protein derivative) test; however, the medical 
evidence of record does not show a confirmed diagnosis of active 
tuberculosis during service, within three years following 
discharge, or at any time since service.


CONCLUSION OF LAW

Service connection for tuberculosis is not warranted. 38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.371, 3.372, 3.374, 3.375 (2009).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim for service connection for 
tuberculosis, VA has met all statutory and regulatory notice and 
duty to assist provisions.  See 38 U.S.C.A. §§ 5102, 5103(a), 
5103A, 5106 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 
3.326(a) (2009).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is generally required to 
"notify the claimant and the claimant's representative, if any, 
of any information and any medical or lay evidence not previously 
provided . . . that is necessary to substantiate the claim."  38 
U.S.C.A. § 5103(a)(1) (West Supp. 2009).  As part of that notice, 
VA must "indicate which portion of that information and 
evidence, if any, is to be provided by the claimant and which 
portion, if any, the Secretary . . will attempt to obtain on 
behalf of the claimant."  38 U.S.C.A. § 5103(a)(1) (West Supp. 
2009).  The requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, a 
connection between the veteran's service and the disability, 
degree of disability, and effective date of the disability.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. 
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

The Board finds that VCAA a letter dated June 2006 fully 
satisfied the duty to notify provisions.  See 38 U.S.C.A. 
§ 5103(a) (West Supp. 2009); 38 C.F.R. § 3.159(b)(1) (2009).  The 
June 2006 VCAA letter informed the Veteran of what information or 
evidence was needed to support his claim, what types of evidence 
the Veteran was responsible for obtaining and submitting to VA, 
and which evidence VA would obtain.  The notice also explained 
how VA assigns disability ratings and effective dates.  See 
Dingess, supra.

The Board also concludes that VA's duty to assist has been 
satisfied.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  All 
of the Veteran's available service treatment records, and his VA 
treatment records, have been associated with the claims file.  In 
this regard, the Board acknowledges that a request for the 
Veteran's service treatment records from the National Records 
Management Center (RMC) relating to his second period of service 
from December 2003 to April 2006 returned a negative response, 
and that copies of several service treatment records, an entire 
volume, were submitted by the Veteran for consideration.  The 
Board further notes that the copies provided by the Veteran 
include very few service treatment records dated prior to 2005.  
The Board finds, however, that the RO made reasonable attempts to 
obtain all of the Veteran's service treatment records, and that 
any further attempts to obtain additional service treatment 
records would be futile.  

Furthermore, even if additional records were available, the Board 
finds that the records already associated with the claims file 
are sufficient to decide the appeal, and that any further records 
would not be relevant.  As will be discussed in greater detail 
below, the service treatment records associated with the file 
establish that the Veteran had a positive tuberculin skin test in 
service, but the treatment records associated with the file, the 
report of VA examination, and the Veteran's own lay statements 
establish that he has never developed active tuberculosis, either 
during or after service.  

The Veteran has not otherwise identified any additional relevant 
treatment records for VA to obtain.  As noted, the Board finds 
that the record contains sufficient evidence to make a decision 
on the claim.

VA's duty to assist also includes the duty to provide a VA 
examination when the record lacks evidence to decide a veteran's 
claim and there is evidence of (1) a current disability, (2) an 
in-service event, injury, or disease, and (3) some indication 
that the claimed disability may be associated with the 
established in-service event, injury, or disease, but (4) 
insufficient competent medical evidence on file for the Secretary 
to make a decision on the claim.  See 38 C.F.R. § 3.159(c)(4) 
(2009);  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

As noted, the Veteran was provided with a VA examination in 
January 2009, and the examination report was prepared in February 
2009.  The February 2009 VA examination report reflects that the 
examiner had an opportunity to review the entire claims file, 
including all of the relevant service treatment records, and to 
personally elicit a history from the Veteran and examine him.  
Based thereon, the Board finds this VA examination report to be 
thorough and adequate upon which to base a decision with regard 
to the Veteran's claim.

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
reversed on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).

II.  Analysis

Service connection may be established for a disability resulting 
from personal injury suffered or disease contracted in the line 
of duty in the active military, naval, or air service.  38 
U.S.C.A. § 1110 (West 2002).  That an injury or disease occurred 
in service is not enough; there must be chronic disability 
resulting from that injury or disease.  If there is no showing of 
a resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to support 
a finding of chronicity. 38 C.F.R. § 3.303(b) (2009).  Service 
connection may also be granted for any injury or disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease or injury was 
incurred in service.  38 C.F.R. § 3.303(d) (2009).

To establish a right to compensation for a present disability, a 
Veteran must show: "(1) the existence of a present disability; 
(2) in-service incurrence or aggravation of a disease or injury; 
and (3) a causal relationship between the present disability and 
the disease or injury incurred or aggravated during service" - 
the so-called "nexus" requirement.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may be presumed for certain chronic diseases, 
including active tuberculosis, if it manifests to a compensable 
degree within three years after discharge from service. 38 
U.S.C.A. §§ 1101, 1112 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.307, 3.309 (2009).  Evidence of activity on comparative study 
of x-ray films showing pulmonary tuberculosis within the 3-year 
presumptive period provided by § 3.307(a)(3) will be taken as 
establishing service connection for active pulmonary tuberculosis 
subsequently diagnosed by approved methods. 38 C.F.R. § 3.371(a) 
(2009).

The Veteran served a period of active duty from November 1986 to 
June 1987, and a second period of active service from December 
2003 to April 2006.  He claims that he incurred tuberculosis 
during his second period of active service.

As an initial matter, the Veteran's service treatment records 
reflect that a September 2005 positive PPD skin test was positive 
(5 to 10 mm) indicating TB exposure, and subsequent October and 
November 2005 service treatment records reflect that a second 
test revealed the same results.  A September 2005 chest x-ray, 
however, reflects an impression of a negative study "with no 
radiographic evidence to suggest the diagnosis of pulmonary 
tuberculosis."  A November 2005 follow-up service treatment 
record reflects that the testing results were discussed with the 
Veteran.  Subsequent service records do not show any active 
tuberculosis.  Shortly thereafter, a February 2006 physical 
evaluation board found the Veteran unfit for duty due to an 
unrelated left shoulder condition and the Veteran was medically 
discharged in April 2006.

The Board notes that there are no post-service treatment records 
reflecting any treatment or testing for tuberculosis, not even 
any record of a history by the Veteran reported to a clinician, 
and, as noted in the VCAA section above, the Veteran has not 
identified any outstanding post-service treatment records 
relating to his claim.

As noted, the Veteran was provided with a VA examination relating 
to his claim.  The February 2009 VA examination report reflects 
that the examiner reviewed the claims file, including the 
Veteran's service treatment records reflecting a positive 
tuberculin skin test in September 2005 as well as the follow-up 
in-service chest x-ray report showing an impression of no 
radiographic evidence of pulmonary tuberculosis.  It was noted 
that the February 2009 chest x-ray obtained in connection with 
the VA examination reflected an impression of a left lower lung 
nodule but no infiltrate seen.  The examiner opined that there 
was no active or inactive tuberculosis disease, and, likewise, 
tuberculosis was not caused by or a result of service.  The 
examiner reasoned that there was no radiographical, laboratory, 
or clinical evidence to establish a diagnosis of tuberculosis.

On review, the Veteran appears to base his claim for service 
connection on the fact that he had a positive PPD test and a 
positive repeat test during service.  In particular, the Board 
notes the VA Form 9 received in December 2008, wherein the 
Veteran appeared to concede that he never developed active 
tuberculosis, but felt that a positive test should be service-
connected because he had to live in fear that he someday may 
develop the disease.  While the Board is sympathetic, the Board 
notes that a positive PPD test is merely a laboratory finding, 
and the record clear shows that the Veteran has never experienced 
an active disease process.  Thus, the test finding alone is not 
considered a disability for which service connection may be 
established.  The record does not show a diagnosis of active 
tuberculosis during service, within three years following 
discharge, or at any time.  Without a diagnosed disability, 
service connection may not be granted.  See Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992).

The Board finds the above opinion of the VA examiner to be the 
most probative evidence of record, and the only competent medical 
evidence of record, with regard to whether the Veteran has, or 
ever had, tuberculosis disease.

The Board acknowledges the Veteran's statements and contentions, 
including his recent contention by way of his representative that 
because a notation was made in the February 2009 chest x-ray 
report (prepared in connection with the VA examination) that a CT 
scan was recommended, the matter should be remanded so that a CT 
scan may be provided.  The Board further notes, however, that the 
examiner went on to note in his report that because the Veteran's 
chest x-ray was abnormal, a letter was sent to the Veteran and 
that it was recommended that he follow-up with a VA or private 
physician, obviously for treatment, and not for further 
compensation and pension examination purposes.  It is clear that 
the CT scan was recommended as part of that treatment, and not in 
regard to the claim on appeal.  

Furthermore, it is also clear from the overall report that the 
examiner was aware of the nodule identified in the x-ray when 
rendering the opinion that the Veteran did currently have and had 
never had tuberculosis.  In fact, the Board finds that the VA 
examiner's opinion was unequivocal in finding that the Veteran 
has never had tuberculosis (and, consequently, that the lung 
nodule did not suggest the current or past presence of 
tuberculosis).  As to any assertion to the contrary by the 
representative, the Board further notes that the Veteran, as a 
layperson, is not competent to relate an impression of a lung 
nodule noted on a radiological report to a prior positive PPD 
test or to active or inactive tuberculosis.  See Jeandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

In summary, the Board finds that the preponderance of the 
evidence is against the Veteran's claim for service connection 
for tuberculosis, and the doctrine of reasonable doubt is not for 
application. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2009).


ORDER

Entitlement to service connection for tuberculosis is denied.


REMAND

The Veteran claims that he has varicose veins that were 
aggravated by service.  After a thorough review of the Veteran's 
claims folder, the Board has determined that additional 
development is necessary prior to adjudication of this claim.  

Service treatment records dated February 2005 to April 2006 
reflect that the Veteran was followed for complaints of varicose 
veins on his right leg, including complaints of symptoms of 
itching, swelling, and pain.  See Ireland Army Hospital Record, 
February 2005; Monthly MHO Reports, May 2005 to April 2006; 
Chronological record, May 2005 to January 2006.  The Veteran 
reported that he had varicose veins "for several years."  See 
Service Treatment Records (WI CBHCO), April 2005 (bilateral); 
Chronological Records, May 2005 and November 2005 (right leg 
only).  In May 2005 and August 2005, service treatment records 
reflect that the Veteran reported a worsening of his right leg 
varicose vein symptoms.  A September 2005 service treatment 
record (prepared at the Skin Rejuvenation Center) reflects that 
an examination of the Veteran's legs revealed grade III varicose 
veins bilaterally, and that sclerotherapy was recommended due to 
symptoms of pain, tenderness, heaviness, and cramping of his 
lower extremities.

A February 2009 VA examination report reflects that the examiner 
diagnosed the Veteran with varicose veins bilaterally.  The 
examiner noted that the date of onset as 2005, and opined that 
they were not caused by or related to service.  He further noted 
that there was no documentation in the claims folder that this 
was a chronic condition in service or that he had any treatment 
while in service.

In light of the disparity between the complaints and treatment 
noted in service treatment records, and the VA examiner's 
notation that there was no evidence of any chronic condition in 
service, the Board finds that a remand is necessary for another 
VA examination and medical opinion.  See Barr v. Nicholson, 21 
Vet. App. 303, 311 (2007) (once VA undertakes the effort to 
provide an examination when developing a service connection 
claim, even if not statutorily obligated to do so, it must 
provide an adequate one or, at a minimum, notify the claimant why 
one will not or cannot be provided).

Accordingly, the case is REMANDED for the following action:

1.  Arrange for a new VA examination to 
address whether the Veteran's varicose veins 
were incurred in or aggravated by service.  
After reviewing the record, and eliciting a 
history of symptomatology directly from the 
Veteran, the examiner should respond to the 
following inquiries:

a.	Did the Veteran's varicose veins preexist 
his second period of active duty from 
December 2003 to April 2006?

b.	If so, please opine as to whether the 
Veteran's varicose veins were aggravated 
during that period of service?  

c.	If not, please opine as to whether the 
varicose veins had their onset in service 
or are otherwise related to service.

The claims folder should be made available to 
the examiner for review in conjunction with 
the examination, and the examiner should 
specifically indicate that it has been 
reviewed.  The examiner must provide a 
complete rationale for all findings.  If the 
examiner concludes that the Veteran's 
varicose veins were not incurred in or 
aggravated by service, the examiner should 
explain, in detail, the reasoning behind this 
determination.

2.  Once the aforementioned development is 
complete, readjudicate the Veteran's claim.  
If the Veteran's claim remains denied, he 
should be provided a Supplemental Statement 
of the Case (SSOC).  After the Veteran and 
his representative have been given the 
applicable time to submit additional 
argument, the claim should be returned to the 
Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


